COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 IN RE:                                                           No. 08-18-00192-CV
                                                 §
 LUIS FERNANDO AMAYA,                                       AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                           IN MANDAMUS
                                                 §

                                                 §

                                MEMORANDUM OPINION

       Relator, Luis Fernando Amaya, filed a mandamus petition against the Honorable Annabel

Perez, Judge of the 41st District Court of El Paso County, Texas. Relator asks that we order

Respondent to set aside her order granting a new trial for the real party in interest, Hernandez

Reliable Roofing. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). Mandamus review is not available for an order that sets aside a default

judgment when there has been no jury trial. See In re Diogu, No. 14-16-00373-CV, 2016 WL
3131524, at *1 (Tex.App.--Houston [14th Dist.] June 2, 2016, orig. proceeding) (mem. op.); In re

Abrokwa, No. 05-15-01239-CV, 2015 WL 6520083, at *1 (Tex.App.--Dallas Oct. 28, 2015, orig.

proceeding) (mem. op.); In re Procesos Especializados en Metal, S.A. de C.V., No. 04-14-00543-

CV, 2014 WL 4347724, at *3 (Tex.App.--San Antonio Sept. 3, 2014, orig. proceeding) (mem.

op.). Accordingly, we deny the petition for writ of mandamus.



                                            GINA M. PALAFOX, Justice
November 19, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-